Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I (claims 1-18 and 20) in the reply filed on December 3, 2020 is acknowledged.
Claims 1-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On lines 6-7 of claim 1, the phrase “to reduce a spacing of objects of the set” is indefinite since it is not clear whether this reduction of spacing of the objects in the set of objects occurs only in the upstream section of the reformatting zone where the portion of the carrier fluid is moved from the object-accessible region to the object-excluding region, or whether this reduction of spacing of the objects occurs throughout the entire length of the reformatting zone as the objects flow through the object-accessible portion of the reformatting zone from the upstream section to the downstream section. On lines 9-10 of claim 1, the phrase “to increase a spacing of objects of the set” is indefinite since it is not clear whether this increase in spacing starts at the downstream section of the reformatting zone where the carrier fluid from the object-excluding region is re-introduced into the object-accessible region and continues throughout the rest of the microfluidic channel structure located downstream of the reformatting zone. 
On line 3 of claim 2, the phrase “objects of the pair” should be changed to –objects of the at least one pair—so as to use the same terminology as recited earlier in the claim. 

Claim 7 is indefinite since it is not clear where the recited “alignment region” that does not overlap the upstream section is located in the microfluidic channel structure. Is the alignment region located upstream of the reformatting zone at an entrance or inlet of the microfluidic channel structure? 
Claim 15 is indefinite since it is not clear whether the recited “bypass channels” constitute the object-excluding region of the reformatting zone, or whether these bypass channels are in addition to the object-excluding region. 
On line 2 of claim 18, the phrase “only one bead and only one biological cell” lacks antecedent basis since neither claims 1 and 17, from which claim 18 depends, positively recite a bead or a biological cell to be located within one of the isolated volumes formed by the step of partitioning the stream downstream of the downstream section of the reformatting zone. The objects located in the carrier fluid are not positively recited as either beads or cells in clams 1, 17 and 18. In addition, it is not clear whether the objects in the carrier fluid comprise both beads and biological cells so that the recited isolated volumes contain only one bead and only one biological cell. 
On lines 9-10 of claim 20, the phrase “to reduce a spacing between objects of the set” is indefinite since it is not clear whether this reduction of spacing of the objects in the set of objects occurs only in the upstream section of the reformatting zone where the portion of the carrier fluid 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action since none of the prior art of record teaches or fairly suggests a method and a system for arranging objects such as cells, beads or droplets in a microfluidic channel structure comprising transporting a set of objects in a carrier fluid along the microfluidic channel structure, wherein the microfluidic channel structure comprises a reformatting zone including an object-accessible region and at least one object-excluding region, moving a portion of the carrier fluid from the 
Claims 2-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims for the same reasons as set forth above.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.















Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        January 27, 2021